United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brookville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1312
Issued: January 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 22, 2009 appellant, through her representative, filed a timely appeal from the
February 19, 2009 merit decision of the Office of Workers’ Compensation Programs, which
affirmed the denial of her recurrence claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on August 19, 2008
causally related to her March 19, 2007 employment injury.
FACTUAL HISTORY
On March 19, 2007 appellant, then a 36-year-old full-time window clerk, sustained an
injury in the performance of duty while lifting a package over the counter and twisting to the left.
An April 10, 2007 magnetic resonance imaging (MRI) scan showed a right paracentral disc
protrusion with an associated annular tear at the L4-5 level. The Office accepted her claim for an

annular tear. Appellant received compensation for disability and eventually returned to full-time
limited duty.
A May 12, 2008 MRI scan showed no significant change in the L4-5 disc from
April 2007.
On August 18, 2008 Dr. Suresh Gupta, a Board-certified anesthesiologist and a specialist
in pain medicine, saw appellant for complaints of low back pain. Appellant reported no recent
events. Dr. Gupta noted nausea due to increased pain. Physical findings consisted solely of her
pain level: 9.5 on a scale of 10. Appellant stated that she was not getting any relief from the
drug patches. She added that she was working full time. Dr. Gupta imposed a bending and
lifting restriction of 20 pounds and limited her work schedule to 30 hours per week.
On September 1, 2008 appellant filed a claim for increased disability beginning
August 19, 2008. She began working only six hours a day and claimed compensation for the
resulting two hours of wage loss.
On September 24, 2008 Dr. Gupta stated that the recent work restrictions “are a direct
result of the work[-]related injury that occurred on March 19, 2007, for which we are treating
[appellant] for the allowed conditions of this claim.”
In a decision dated October 23, 2008, the Office denied appellant’s recurrence claim
beginning August 19, 2008. It found that Dr. Gupta did not provide a well-reasoned medical
opinion with supportive objective findings to establish that appellant was partially disabled for
work beginning August 19, 2008.
Appellant requested a review of the written record by an Office hearing representative.
On November 16, 2008 she stated that her coworkers’ hours were cut in half and she was doing
more than her usual work and her back was continuing to hurt worse. Appellant stated that she
did things outside of her restrictions. In her opinion, her condition worsened due to the work she
was doing.
An October 13, 2008 discography showed a fragmented disc at L2-3, an annular tear at
L3-4 and a posterior bulge at L4-5.
In a decision dated February 19, 2009, the Office hearing representative affirmed the
denial of appellant’s recurrence claim. The hearing representative found that the medical
evidence did not establish any change in the accepted condition as of August 19, 2008, nor did it
establish any additional medical condition causally related to the March 19, 2007 employment
injury.

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act pays compensation for the disability of an
employee resulting from personal injury sustained while in the performance of duty.1
“Disability” means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.2
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.3 An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and who supports that conclusion with sound medical
reasoning.4
When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that she can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of
disability and to show that she cannot perform such limited-duty work. As part of this burden,
the employee must show a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the limited-duty job requirements.5
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work.6 The Board has held that when a physician’s statements
regarding an employee’s ability to work consist only of a repetition of the employee’s complaints
that she hurt too much to work, without objective signs of disability being shown, the physician
has not presented a medical opinion on the issue of disability or a basis for payment of
compensation.7
Employees may not self-certify their disability and entitlement to
8
compensation.

1

5 U.S.C. § 8102(a).

2

20 C.F.R. § 10.5(f).

3

Id. at § 10.5(x).

4

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956).

5

Terry R. Hedman, 38 ECAB 222, 227 (1986).

6

See Dean E. Pierce, 40 ECAB 1249 (1989); Paul D. Weiss, 36 ECAB 720 (1985).

7

John L. Clark, 32 ECAB 1618 (1981).

8

Fereidoon Kharabi, 52 ECAB (2001).

3

ANALYSIS
Appellant claims compensation beginning August 19, 2008 for partial disability in her
limited-duty assignment. She thus has the burden of proof to show a change in the nature and
extent of her injury-related condition or a change in the nature and extent of her limited-duty job
requirements.
The medical evidence does not show a change in the nature and extent of the accepted
medical condition. The April 2007 MRI scan showed a right paracentral disc protrusion with an
associated annular tear at the L4-5 level, which the Office accepted. The May 2008 MRI scan
showed no significant change. The October 2008 discography showed a posterior bulge at that
level. Objective findings on diagnostic testing do not show a change or worsening of the
accepted annular tear at L4-5 prior to the reduction of appellant’s work hours on
August 19, 2008.
The August 18, 2008 report of Dr. Gupta, appellant’s pain specialist, is critical because it
was on this date that he restricted her work hours. Appellant came to Dr. Gupta that day
complaining of low back pain, but she reported no recent events. She did not tell Dr. Gupta that
her coworkers’ hours were cut in half. Appellant did not tell him that she was doing more than
her usual work. She did not tell him she did things at work outside her restrictions. Dr. Gupta
reported no objective signs of disability on physical examination. Indeed, he reported no
physical findings at all apart from a pain level of 9.5 out of 10. It appears that Dr. Gupta
restricted appellant’s work hours solely on the basis of her reported complaint of pain. This is
not a proper basis for the payment of compensation, as it amounts to a self-certification by
appellant of her disability for work.
Dr. Gupta stated on September 24, 2008 that appellant’s recent work restrictions were a
direct result of the March 19, 2007 work injury, but he did not explain. He discussed no
objective findings and no changes in the nature and extent of the L4-5 annular tear. Dr. Gupta
made no attempt to establish that disability beginning August 19, 2008 was due to a spontaneous
change in the accepted condition, without intervening injury or new exposure to the work
environment that caused the condition. His lack of medical rationale greatly diminishes the
value of his opinion on causal relationship.9
Appellant has not established a change in the nature and extent of her limited-duty job
requirements. Three months after her partial disability began, she alleged that her coworkers’
hours were cut in half and that she was doing more than her usual work. However, the record
contains no confirmation from her supervisor or other supporting documentation to establish any
change in the nature and extent of the limited-duty job requirements. Even if the Office were to
obtain confirmation that appellant was required to do more than her usual work prior to
August 19, 2008, the record still lacks a reasoned medical opinion from Dr. Gupta attributing her
partial disability beginning that date to a specific change in job requirements or to appellant not
always working within specific restrictions.
9

Medical conclusions unsupported by rationale are of little probative value. Ceferino L. Gonzales, 32 ECAB 1591
(1981); George Randolph Taylor, 6 ECAB 968 (1954).

4

Because appellant has not shown a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements, the Board
finds that she has not met her burden of proof to establish a recurrence of disability on
August 19, 2008 causally related to her March 19, 2007 employment injury. The Board will
therefore affirm the Office hearing representative’s February 19, 2009 decision.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a recurrence of disability on August 19, 2008 causally related to her March 19, 2007
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the February 19, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 20, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

